DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Michael E. Fogarty on 02/24/2021. Claims 1-3 and 7 have been amended as following:
1. (Currently Amended) A power storage system comprising: 
a plurality of power storage blocks connected in parallel; a power converter converting direct current (DC) power discharged from the plurality of the power storage blocks into alternating current (AC) power to output the AC power to a power system or a load and converting AC power sent from the power system into DC power to charge the plurality of the power storage blocks; a plurality of switches interposed between the plurality of respective power storage blocks and the power converter; and a management device calculating a state of power (SOP) of [[a whole of]] all the plurality of the power storage blocks based on [[an]] a SOP of each of the plurality of the power all the plurality of power storage blocks for an upper limit level of power or current for at least one of charging and discharging controlled by the power converter, wherein at least one of the plurality of the power storage blocks connected in parallel is disconnected from the power storage system on condition that at least one of the plurality of the switches is turned off, and when the at least one switch is turned on to [[return]] reconnect the at least one disconnected power storage block to the power storage system having the parallel-connected power storage blocks, the management device calculates[[an]] a SOP of [[a whole of]] all the power storage blocks after [[a return]] the reconnect of the at least one power storage block based on a deviation in current between each of the power storage blocks including the at least one [[returned]] reconnected power storage block to determine an upper limit level of power or current flowing into the power converter.  

2. (Currently Amended) The power storage system according to claim 1, wherein the management device determines a quotient by dividing a total of values of currents flowing through the respective power storage blocks after the [[return]] reconnect of the at least one power storage block by a largest value of the values of the currents, and multiplies a smallest value of values of the SOP of each of the power storage blocks including the at least one [[returned]] reconnected power storage block by the quotient, to calculate the SOP of all the [[whole of the]] power storage blocks including the at least one [[returned]] reconnected power storage block.  

reconnect the at least one disconnected power storage block to the power storage system having the parallel-connected power storage blocks, and the management device calculates the SOP of [[the whole of]] all the plurality of power storage blocks including the at least one [[returned]] reconnected power storage block while the upper limit level of power or current is kept lowered at the predetermined power value or the current value.  

7. (Currently Amended) A management device connected to a power storage system that includes: a plurality of power storage blocks connected in parallel; a power converter converting direct current (DC) power discharged from the plurality of power storage blocks into alternating current (AC) power to output the AC power to a power system or a load and converting AC power sent from the power system into DC power to charge the plurality of power storage blocks; and a plurality of switches interposed between the plurality of respective power storage blocks and the power converter, wherein the management device calculates a state of power (SOP) of [[a whole of]] all the plurality of power storage blocks based on [[an]] a SOP of each of the plurality of power storage blocks to specify the calculated SOP of [[the whole]] all the plurality of power storage blocks for an upper limit level of power or current for at least one of charging and discharging controlled by the power converter, and at least one of the reconnect the at least one disconnected power storage block to the power storage system having the parallel-connected power storage blocks, the management device calculates [[an]] a SOP [[a whole]] of all the power storage blocks after [[a return]] the reconnect of the at least one power storage block based on a deviation in current between each of the power storage blocks including the at least one [[returned]] reconnected power storage block to determine an upper limit level of power or current flowing into the power converter.   
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the power art of record taken alone or in combination fails to teach or fairly suggest “A power storage system comprising: 
a plurality of power storage blocks connected in parallel; 
a power converter converting direct current (DC) power discharged from the plurality of the power storage blocks into alternating current (AC) power to output the AC power to a power system or a load and converting AC power sent from the power system into DC power to charge the plurality of the power storage blocks; 
a plurality of switches interposed between the plurality of respective power storage blocks and the power converter; and 
a management device calculating a state of power (SOP) of all the plurality of the power storage blocks based on a SOP of each of the plurality of the power storage blocks to specify the calculated SOP of all the plurality of power storage blocks for an upper limit level of power or current for at least one of charging and discharging controlled by the power converter, 
wherein at least one of the plurality of the power storage blocks connected in parallel is disconnected from the power storage system on condition that at least one of the plurality of the switches is turned off, and when the at least one switch is turned on to reconnect the at least one disconnected power storage block to the power storage system having the parallel-connected power storage blocks, the management device calculates a SOP of all the power storage blocks after the reconnect of the at least one power storage block based on a deviation in current between each of the power storage blocks including the at least one reconnected power storage block to determine an upper limit level of power or current flowing into the power converter.”
Claims 2-6 depend on independent claim 1.
Claim 7 is allowed because the power art of record taken alone or in combination fails to teach or fairly suggest “A management device connected to a power storage system that includes: 
a plurality of power storage blocks connected in parallel; 
a power converter converting direct current (DC) power discharged from the plurality of power storage blocks into alternating current (AC) power to output the AC power to a power system or a load and converting AC power sent from the power system into DC power to charge the plurality of power storage blocks; and 
a plurality of switches interposed between the plurality of respective power storage blocks and the power converter, 
wherein the management device calculates a state of power (SOP) of all the plurality of power storage blocks based on a SOP of each of the plurality of power storage blocks to specify the calculated SOP of all the plurality of power storage blocks for an upper limit level of power or current for at least one of charging and discharging controlled by the power converter, and 
at least one of the plurality of power storage blocks connected in parallel is disconnected from the power storage system on condition that at least one of the plurality of switches is turned off, and when the at least one switch is turned on to reconnect the at least one disconnected power storage block to the power storage system having the parallel-connected power storage blocks, the management device calculates a SOP of all the power storage blocks after the reconnect of the at least one power storage block based on a deviation in current between each of the power storage blocks including the at least one reconnected power storage block to determine an upper limit level of power or current flowing into the power converter.”   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Nakashima et al. (US 2013/0293198) discloses a master controller [20] and sub-controller [30, Fig. 1] connected to a power storage system [40] that includes: 

a power converter [26] converting direct current (DC) power discharged from the plurality of power storage blocks into alternating current (AC) power to output the AC power to a power system or a load and converting AC power sent from the power system into DC power to charge the plurality of power storage blocks [par 0026]; and 
a plurality of switches [51, 56] interposed between the plurality of respective power storage blocks and the power converter [26 @ Fig. 1, par 0035],
the sub-controller [30] has a function to calculate voltage of each battery pack column [44] from the cell voltage of the five battery packs [42] constituting each battery pack column [44], and monitor the resulting voltage. The sub-controller [30] further has a function to control the operation of the switch [56]. More specifically, when the voltage difference among the battery pack columns [44] is reduced by the operation of the second protection resistors [54], and becomes equal to or smaller than the predetermined voltage difference, the sub-controller 30 turns on the corresponding switches [56] in descending order from the battery pack column [44] having the highest voltage. This enables direct connection of the corresponding battery pack columns [44] to the charge/discharge main bus [28] without the second protection resistors [54] and the first protection resistor [58], and contributes to charge/discharge of the power converter 26.
Nakashima et al. does not disclose wherein the management device calculates a state of power (SOP) of all the plurality of power storage blocks based on a SOP of each of the plurality of power storage blocks to specify the calculated SOP of all the 
at least one of the plurality of power storage blocks connected in parallel is disconnected from the power storage system on condition that at least one of the plurality of switches is turned off, and when the at least one switch is turned on to reconnect the at least one disconnected power storage block to the power storage system having the parallel-connected power storage blocks, the management device calculates a SOP of all the power storage blocks after the reconnect of the at least one power storage block based on a deviation in current between each of the power storage blocks including the at least one reconnected power storage block to determine an upper limit level of power or current flowing into the power converter
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TOAN T VU/Examiner, Art Unit 2836